DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/26/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not entirely persuasive.
Applicant argues against the application of Grady’s solution to Zilberstein because the Grady’s problems (in which his solution solves) allegedly do not exist in Zilberstein. Specifically, the purpose of the counterbalance in Grady is not to balance the weight of the X-ray detector head, but rather to balance the weight of the X-ray source (i.e., the X-ray tube) on the opposite end of the C-arm. As such, the counterbalance is heavier than the detector head in order to balance the weight of the X-ray tube which is much heavier than the detector head.
New grounds of rejection as necessitated by amendment are provided below which further relies on Ashburn (which was cited in the previous Office Action) for teaching a counterbalance which is about the same weight as a detector head for the purposes of balancing the weight of the detector head. The counterbalance (counterweight 16) in Ashburn is coupled to the detector head (gamma camera 5) via a .
Grady is no longer relied upon for teachings or motivations for providing a counterbalance to Zilberstein per se; rather, Ashburn is now relied upon for teaching a counterbalance that is the same weight as the detector head. Therefore, applicant’s argument that there is no motivation from Grady to modify Zilberstein to provide the counterbalance is not found to be persuasive because motivation for providing the counterbalance is now provided for by Ashburn. Now, Grady is merely relied upon for teaching how to combine the elements of Zilberstein and Ashburn (i.e., the actuator, the detector head, and the counterbalance) such that the actuator moves the detector head and the counterbalance radially with respect to the detector carrier in opposing direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al., US 2011/0026685 A1 (hereinafter “Zilberstein”) in view of Ashburn US 5,967,983 (hereinafter “Ashburn”) and Grady, US 6,789,941 B1 (hereinafter “Grady”).
Regarding claims 1-3, Zilberstein discloses nuclear medicine tomography system (“Reference is now made to FIG. 1, which is a sectional schematic illustration of a system, such as a volumetric scanner 81, for example a nuclear medicine (NM) scanner, having a gantry 80 radially supporting a plurality of extendable detector arms 83” ¶ [0076]) comprising:
a detector carrier (gantry 80, Fig. 1); and
a plurality of detector modules (detector arms 83, Fig. 1) mounted on said detector carrier, one or more detector modules of the plurality of detector modules comprising:
a detector head (detector units 84, Fig. 1
at least one actuator (linear actuators 86, Fig. 1) configured to move said detector head radially with respect to the detector carrier.
Zilberstein however does not disclose that that the detector module comprises a counterbalance, which is about the a same weight as the detector head and is coupled to the detector head, let alone that the actuator is configured to move the detector head and the counterbalance in opposing directions.
Ashburn in a similar field of endeavor (i.e., nuclear medicine) teaches a detector module comprising: a detector head (gamma camera 5) and a counterbalance (counterweight 16) which is about a same weight as the detector head (“the weight of the imaging device is counterbalanced by a weight of approximately equal weight to the imaging device” col. 2, lines 53-55) and is coupled (via rope 15) to the detector head, such that the detector head and counterbalance are configured to move in opposite direction (via pulley 21).
The ordinarily skilled artisan would have recognized that the counterweight balances out the weight of the detector head which reduces the amount of force required to raise the detector head or maintain the height of the detector head against the force of gravity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zilberstein by providing the detector head of the one of the detector modules with a counterbalance, which is about a same weight as said detector head and is coupled to said detector head, such that that the detector head and the counterbalance move in opposing direction, as taught by Ashburn; and the ordinarily skilled artisan would have been 
Notwithstanding the above modification which results in the detector head and the counterbalance being configured to move in opposing direction as discussed above, the modified Zilberstein invention nonetheless does not teach that the at least one actuator is configured to move the counterbalance radially with respect to the detector carrier, let alone in opposing direction to that of the detector head.
Grady in a similar field of endeavor (i.e., medical imaging) teaches an imaging system comprising:
a detector carrier (inner C-arm 32 comprising a central base 70, upper curving arm 72, and lower curving arm 74, Fig. 2)
a detector module (see Fig. 6A-6D; 76, Fig. 2) comprising:
a detector head (flat-panel x-ray receptor 78, Fig. 6A-6D);
a counterbalance (counterweight 92, Fig. 6A-6D) coupled to said detector head; and
at least one actuator (SID drive unit 100, detector drive sprocket 102, and counterweight drive sprocket 104, Fig. 6A-6D) configured to move said detector head and said counterbalance radially in opposing direction with respect to the detector carrier (see Fig. 6D which illustrates that the detector head moving down while the counterweight moves up).

radially in opposing directions with respect to the detector carrier via a closed loop or closed ended configuration such as taught by Grady (instead of vertically via an open loop or open ended such as taught in Ashburn), the ordinarily skilled artisan would have recognized that the counterbalance technique (i.e., balancing the weight of the detector head) can be applied to the detector head of any detector module regardless of which direction the detector module is facing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention Zilberstein by configuring the actuator to move the detector head and the counterbalance radially in opposing directions with respect to the detector carrier, as taught by Grady; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce the force requirements on the actuator to raise the detector head against the force of gravity, regardless of what direction the detector module is facing.

Regarding claim 6, it is noted that the claim does not define the “plane of said carrier” beyond:
that such plane be “of” the detector carrier,
that the detector head and the counterbalance are disposed on opposite sides of the plane, and
that the plane is perpendicular to an axis of said detector carrier.
Further, it is noted that the claim does not define the “axis of said carrier” beyond 
that the axis be “of” the detector carrier and
that the axis be perpendicular to the aforementioned plane.

Zilberstein modified by the teachings of Ashburn and Grady teaches the invention of claim 1 as discussed above; but does not teach that the detector head and the counterbalance are disposed on opposite sides of a plane of said detector carrier, wherein said plane is perpendicular to an axis of said detector carrier.
Grady teaches that the detector head and the counterbalance are disposed on opposite sides of a plane of the carrier, wherein said plane is perpendicular to an axis of said carrier (see annotated figures below). 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Zilberstein such that the detector head and the counterbalance are disposed on opposite sides of a plane of the detector carrier, wherein the plane is perpendicular to an axis of the detector carrier, as taught by Grady; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a construction geometry where the counterbalance does not interfere with the radial in/out movement of the detector heads.

claim 8, Zilberstein modified by the teachings of Ashburn and Grady teaches the invention of claim 1 as discussed above. Zilberstein further discloses one or more second actuator (motor) configured to rotate the detector carrier about an axis of the detector carrier (“Reference is now made to FIG. 4, which is a lateral schematic illustration of an exemplary gantry, such as 80, and a patient surface, such as 85, according to some embodiments of the present invention. FIG. 4 depicts optionally motion vectors of the gantry 80. The gantry 80 may be designed to move along these motion vectors during a scanning process, for example according to a volumetric scanning pattern calculated and/or controlled by the scanning computing unit 87. Optionally, one or more motors are connected to the gantry 80 to facilitate the movement thereof along these vectors. Optionally, the gantry 80 moves along the patient surface 85, for example along the vector shown at 151. Optionally, the gantry 80 tilted about an axis perpendicular to the longitudinal axis of the patient surface 85, for example along the vector shown at 152. Optionally, the gantry 80 rotates around a longitudinal axis of the patient surface 85, for example along the vector shown at 153. Optionally, the patient surface 85 moves through the gantry 80.” ¶ [0089], emphasis added).
It is noted that the axis that the detector carrier (gantry 80) rotates around (i.e. the longitudinal axis of the patient surface 85) is by definition a rotation axis of the detector carrier (i.e., an axis about which the detector carrier rotates around) and therefore reads on “an axis of said detector carrier”.

claim 22, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claim 1. Zilberstein further teaches the detector modules are arranged on the carrier in a circular configuration (e.g., see Fig. 6B).

Regarding claim 23, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claim 1. Zilberstein further teaches the detector modules are arranged on the carrier in an arc-shaped configuration (e.g., see Fig 1).

Regarding claim 24, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claim 1. Zilberstein further teaches that the detector carrier is ring-shape and that the plurality of detector modules are mounted at different parts of the detector carrier (e.g., see Fig. 6B).
Further, the ordinarily skilled artisan would have found it obvious to modify an additional detector module (i.e., another detector module) of the plurality of detector modules in the same way discussed above regarding claim 1 for the same reasons discussed above regarding claim 1, which would have therefore resulted in the additional detector module comprising:
an additional detector head;
an additional counterbalance couple to said additional detector head; and
at least one additional actuator configured to move said additional detector head and said additional counterbalance in opposing directions.

Claims 4, 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein in view of Ashburn and Grady as applied to claims 1 and 2 above, and further in view of Iwao, US 5,206,512 (hereinafter “Iwao”).
Regarding claims 4, 5, and 7, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claims 1-3 but does not teach that one or more of said plurality of detector modules is mounted to said detector carrier by a linear rail; wherein said detector head and said counterbalance are coupled to said linear rail and said actuator is configured to move said detector head and said counterbalance in opposing directions on said linear rail, and wherein said linear rail is fixed in position with respect to said detector carrier, and wherein movement of the detector head on the linear rail changes a bore size of the tomography system.
Although it is noted that the actuator of the modified Zilberstein invention was already modified to move the detector head and the counterbalance in opposing directions (see above regarding claim 1); and further it is noted that movement of the detector head in Zilberstein does change the bore size of the tomography system (e.g., see the bore size in Fig. 2B which is large enough to accommodate the width of the shoulders/torso/chest of a patient compared to the bore size in Fig. 2D in which has a smaller bore size accommodating the head of the patient. At least some of the detector heads in Fig. 2D have been linearly actuated in the radial direction to change the bore size to be smaller to be closer to the head).
Iwao teaches a tomography system comprising a detector module (13, Figs. 1 and 2) mounted to a detector carrier (12, Figs. 1 and 2) by a linear rail (guide rail 15A1, Fig. 3); wherein said linear rail is fixed in position with respect to said detector carrier. driving unit 15A4 comprising a motor) is configured to move the detector head on the linear rail, wherein movement of the detector head on the linear rail changes a bore size of the tomography system (such movement is indicated by arrows A in Fig. 2; further, see Fig. 8 which illustrates arrows indicating such movement). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Zilberstein such that one or more of said plurality of detector modules is mounted to said detector carrier by a linear rail, wherein said linear rail is fixed in position with respect to said detector carrier, and such that said detector head is coupled to said linear rail and said actuator is configured to move said detector head on said linear rail, wherein movement of the detector head on the linear rail changes a bore size of the tomography system, as taught by Iwao; and the ordinarily skilled artisan would have been motivated to make this modification in order enable the tomography system to accommodate various sizes of patients and body parts thereof, while advantageously keeping the detector heads as close to the patient as possible.
Grady teaches the counterbalance (counterweight 92, Figs. 6B and 6C) are coupled to a linear rail (counterweight rail 96, Figs. 6B and 6C) and the actuator (SID drive unit 100, Figs. 6B and 6C) is configured to move the counterbalance on the linear rail (the difference in location of the counterweight 92 on the rail 96 in Fig. 6B compared to Fig. 6C is evidence of movement of the counterweight 92 on the rail 96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of 
As discussed above, the actuator has already been modified to be configured to move the detector head and the counterbalance in opposing directions as discussed above regarding claim 1.
In this sense, the aforementioned modifications result in one or more of said plurality of detector modules being mounted to said detector carrier by a linear rail, wherein said linear rail is fixed in position with respect to said detector carrier; said detector head and said counterbalance being coupled to said linear rail; and said actuator being configured to move said detector head and said counterbalance in opposing directions on said linear rail; wherein movement of the detector head on the linear rail changes a bore size of the tomography system.

Regarding claim 9, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claims 1-3 but does not teach “a plurality of linear rails where each said linear rail extends radially on said detector carrier; and wherein each one of said plurality of said detector modules is mounted to said detector carrier, each by a different linear rail of said plurality of linear rails” as recited in the claim.
Iwao teaches a plurality of detector modules 13A, 13B, 13C; each detector module is mounted to gantry 12 by a respective moving mechanism 15, therefore Iwao teaches a plurality of moving mechanism 15, i.e., one for each detector module; each respective moving mechanism 15 has a rail 15A1 as shown in Fig. 3; therefore Iwao teaches a plurality of said rail 15A1, i.e., one for each moving mechanism) where each of said linear rail extends radially (the rail 15A1 is shown in Fig. 3 as extending parallel to lead screw 15A, which is along the radial direction as shown in Fig. 2; therefore Iwao teaches that each rail 15A1 extends radially) on a detector carrier (rotating ring 12; linear rail 15A1 is shown in Fig. 3 as extending on rotating ring 12), and where each of a plurality of detector module is mounted to the detector carrier (see Figs. 1 and 2 which illustrate the detector modules 13A, 13B, and 13C mounted to rotating ring 12), each by a different linear rail of said plurality of linear rails (each detector module is mounted to its respective moving mechanism via a respective rotating mechanism 15C as shown in Fig. 2; each rotating mechanism 15C is mounted to the rotating ring 12 via the rail 15A1 as shown in Fig. 3; therefore, it is understood that each detector module is mounted to the rotating ring 12 by its own respective rail 15A1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Zilberstein by providing a plurality of linear rails where each said linear rail extends radially on said detector carrier; and wherein each one of said plurality of said detector modules is mounted to said detector carrier, each by a different linear rail of said plurality of linear rails, as taught by Iwao; and the ordinarily skilled artisan would have .

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein in view of Ashburn and Grady as applied to claim 1 above, and further in view of Stivender et al., US 4,358,856 (hereinafter “Stivender”).
Regarding claims 10 and 11, Zilberstein modified by the teachings of Ashburn and Grady teaches in the invention of claim 1 as discussed above; but does not teach that the detector head and the counterbalance are balanced such that the detector head is manually moveable, by a subject, in a direction opposite to a direction of advancement of the detector head by the actuator.
Stivender teaches that a detector head (film changer receptor) and a counterbalance are balanced such that the detector head is manually moveable, by a subject, in a direction opposite to a direction of advancement (opposing radial directions) of the detector head by the actuator (“The movable x-ray image intensifier, film changer and x-ray source are all counterbalanced so that the U-arm remains in balance when any of the intensifier, film changer or x-ray source is moved radially inwardly or outwardly with respect to the horizontal rotational axis of the U-arm. Counterbalancing enables the image intensifier or the film changer receptors or the x-ray source to be moved manually with little effort. However, motor assisted drive or actuation of each of the three components is also provided. The motors are low-powered since they only have to overcome any minor frictional force which may be inherent in the source and receptor mountings. The low-power actuation systems reduce the likelihood of a patient being injured if a component is driven into a patient. Force limited actuator means are used to move the components. By way of example, the receptors and source are driven through slip clutches in the illustrated embodiment, which are set to slip and limit driving force if they encounter any resistance in excess of minor frictional and inertial resistance. The clutch settings are such that they will slip if the component which they drive is moved manually. Thus, the driving and resisting force of the actuating means can be overcome by a small manual force on a receptor or the source. A benefit of this arrangement is that if a motor fails examination of a patient may still be completed since the receptors and source are movable manually. Moreover, if a part of the force limited actuator means such as a motor or clutch fails, none of the components will move into contact with the patient since they are fully counterbalanced. Force limiting actuator means, other than slip clutches, will be discussed later.” col. 3, lines 36-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Zilberstein such that the detector head and the counterbalance are balanced such that the detector head is manually moveable, by a subject, in a direction opposite to a direction of advancement of the detector head by the actuator, as taught by Stivender; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce the likelihood of the subject being injured if the detector head is driven by the actuator into the subject.

Regarding claim 12, Zilberstein modified by the teachings of Ashburn, Grady and Stivender teaches in the invention of claim 11 as discussed above. Zilberstein further see the modification discussed above regarding claim 1). Further, Zilberstein further teaches that that a force of about 1 kg or less is sufficient to move the detector head (“As the extendable detector arms includes only some of the total detection units 84 which are used in the volumetric scanner 81, motion control which require about 1 Kg moving force or less may be enabled. As such, they do not apply extensive force on the patient and may easily get in contact with the patient's skin by using linear actuator 86, such as a pneumatic actuator.” ¶ [0077]); but does not teach that a force of about 0.5 kg is sufficient to move the detector head.
See MPEP 2144.05 which recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range “about 0.5 kg” overlaps or lies inside the disclosed prior art range of “about 1 kg or less” (“As the extendable detector arms includes only some of the total detection units 84 which are used in the volumetric scanner 81, motion control which require about 1 Kg moving force or less may be enabled. As such, they do not apply extensive force on the patient and may easily get in contact with the patient's skin by using linear actuator 86, such as a pneumatic actuator.” ¶ [0077]).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to further modify the modified invention of Zilberstein such that a force of about 0.5 kg is sufficient to move the detector head, because it overlaps of lies inside the disclosed prior art about 1 kg or less. The ordinarily skilled artisan would have been motivated to make this modification in order to allow the detector heads to easily get in contact with the patient's skin while also preventing or avoiding the application of extensive force on the patient (i.e., reduce the likelihood of patient injury).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein in view of Ashburn and Grady as applied to claim 1 above, and further in view of Ketchum “New Equipment in Nuclear Medicine, Part 1: Solid-State Detectors” (hereinafter “Ketchum”) and Stivender.
Regarding claim 14, Zilberstein modified by the teachings of  Ashburn, Grady, and Stivender teaches in the invention of claim 1 as discussed above; but does not teach that a weight of the detector head is 1-30 kg.
Ketchum in the same field of endeavor (i.e., nuclear medicine) teaches a detector head (camera head) having a weight of about 22.5 kg (“The detector head weights about 50 lbs (22.5 kg)”, page 15N).
See MPEP 2144.05 which recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range of 1-30 kg overlaps with the prior art disclosed range of about 22.5 kg. The ordinarily skilled artisan would have recognized that reducing the weight of the detector head (which conventionally weights hundreds or even thousands of pounds) in the modified Zilberstein invention, would allow for the reduction in weight of the counterbalance (because less weight is needed to balance a lighter detector head) and allow for a lower powered actuator because a lighter detector head and a lighter counterbalance means less load for the actuator (i.e., less inertial mass for the actuator to move).
As discussed above, low powered actuators reduce the likelihood of patient injury (“The low-power actuation systems reduce the likelihood of a patient being injured if a component is driven into a patient.” col. 3, lines 48-50 of Stivender).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to further modify the modified invention of Zilberstein such that a weight of the detector head is 1-30 kg because it overlaps the prior art disclosed range of 22.5 kg. The ordinarily skilled artisan would have been motivated to make this modification in order to reduce the weight of the detector head thereby allowing for a lower powered actuator to reduce the likelihood of patient injury.

Regarding claim 15, Zilberstein modified by the teachings of Ashburn, Grady, Stivender, and Ketchum, teaches in the invention of claim 14 as discussed above; but does not teach that the weight of the detector head is about 20 kg.
As discussed above regarding claim 14, Ketchum does teach the weight is about 22.5 kg.
MPEP 2144.05 recites in part:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

It is noted that the term “about” is being construed to mean ±10% in accordance with the Specification (page 77, line 8); therefore, “about 20 kg” is being construed as 18-22 kg. Although the claimed range does not necessarily overlap the disclosed weight of 22.5 kg, they are so close in that one having ordinary skill art would have reasonably and predictably expected them to have the same properties: a reduction in weight of the detector heads (compared to the conventional hundreds or even thousands of kilograms) would allow for the reduction in weight of the counterbalance (because less weight is needed to balance a lighter detector head) and allow for a lower powered actuator because a lighter detector head and a lighter counterbalance means less load for the actuator (i.e., less inertial mass for the actuator to move), which would reduce the likelihood of patient injury.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to further modify the modified invention of Zilberstein such that the weight of the detector head is about 20 kg because although it does not overlap the prior art disclosed range of 22.5 kg, they are so close that the ordinarily skilled would have recognized that they would have the same properties as discussed above. The ordinarily skilled artisan would have been motivated to make this 

Regarding claims 13 and 16, Zilberstein modified in view of the teachings of Asburn and Grady teaches the invention of claim 1; but does not teach that the weight of the counterbalance is 0.5-30 kg.
Consider the modification(s) above regarding claims 14 and/or 15 (i.e., that the detector head is modified to be 1-30 kg, or about 20 kg). Since the counterbalance is about the same weight as the detector head (see above regarding claim 1), it logically follows that the counterbalance also weighs 1-30 kg, or about 20 kg, which overlaps with the claimed range of 0.5-30 kg.
Further, if the detector head is about 20 kg (see modification above regarding claim 15) and the counterweight is about 20 kg (since the detector head and the counterweight are the same weight as discussed above), then a weight of the detector module (e.g., the sum of the weight of the detector head and the weight of the counterweight) would be approximately 40 kg which reads on the claimed range of 2-50 kg.

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein in view of Ashburn and Grady as applied to claim 1 above, and further in view of Grady et al., US 4,363,128 (hereinafter “Grady-2”).
Regarding claim 17-19, Zilberstein modified by the teachings of Ashburn and Grady teaches the invention of claim 1 as discussed above; but does not teach that the detector head and the counterbalance are coupled to a pulley; wherein the actuator 
On the contrary Grady as part of the obvious combination discussed above teaches the detector head (78) and the counterbalance (92) are coupled to sprockets (102, 104); wherein the actuator drives the sprockets to move the detector head and the counterbalance (col. 8, line 66 – col. 9, line 33); wherein the detector head and the counterbalance are coupled to a chain driven by the sprockets; and wherein said chain forms a loop around said sprocket and a second sprocket (106), where said movement of said detector head and said counterbalance between said sprockets.
However, the ordinarily skilled artisan would have recognized that sprockets and chains are substitutable by pulleys and a belt/cable. For example, Grady-2 teaches a detector head (FC) and a counterbalance (CW1) coupled to a pulley (D); wherein the an actuator (M1) drives the pulley to move the detector head and the counterbalance; wherein the detector head and the counterbalance are coupled a cable (1d); and wherein the cable forms a loop around the pulley and the a second pulley (I), where the movements of the detector head and the counterbalance between the pulleys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Zilberstein invention such that the detector head and the counterbalance are coupled to a pulley; wherein the actuator drives the pulley to move the detector head and the 

Regarding claim 20, Zilberstein modified by the teachings of Ashburn, Grady, and Grady-2 teaches the invention of claim 18. As discussed above, the detector head and the counterbalance are mounted to the cable; the modified Zilberstein does not teach that this is done by first and second travelers respectively.
Grady teaches the mounting the detector head and the counterbalance by first and second travelers respectively (see annotated figure below).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the detector head and the counterbalance by first and second travelers respectively, as taught by Grady; and the ordinarily skilled artisan would have been motivated to make this modification in order to facilitate moving the detector head and the counterbalance in opposite directions.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein in view of Ashburn and Grady as applied to claim 1 above, and further in view of Hayes, US 6,137,109 (hereinafter “Hayes”).
Regarding claim 21, Zilberstein modified by the teachings of Ashburn and Grady teaches the invention of claim 1. Zilberstein further teaches that the actuator generates a force up to 3 kg force only, i.e., no more than 3 kg of force (implied from “motion control which require about 1 Kg moving force or less may be enabled” ¶ [0077]; and “the pressure applied by each extendable detector arm 83 is no more than 1 kilogram (Kg)” ¶ [0079] because the only force other than gravity that would contribute such 1 kg force is the force of the actuator; in other words, the force of the actuator is no more than 1 kg of force, which is consistent with force requirements discussed above); but does not teach that the actuator is a stepper motor.
Hayes teaches a variety of different kinds of actuators that are suitable for moving detector including stepper motors (“It will be appreciated that a drive controller 104 is provided for each detector head 22a, 22b, 22c. It will also be appreciated that the invention may also be used with drives other than DC motors, such as ac motors, stepper motors, or hydraulic actuators. Similarly, other feedback devices may be used.” col. 3, lines 36-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Zilbersein such that the actuator is a stepper motor, as taught by Hayes, in order to control the movement of the detector head.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793